Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 6/16/2022.
Claims 1, 13, 14, and 15 have been amended.
Claim 12 has been cancelled.
No claims have been added.
Claims 1-11, and 13-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is provided the identifier “Previously presented” but contains amended material.  At this time, as a  courtesy to Applicant, no notice on non-compliance is being issued.  However, Applicant is advised that failure to provide claims with proper status identifiers and proper amendment marking in the future, will result in such a notice being mailed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and/or computer-readable program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 14, and 15 recite providing logs and adding data to the logs.  The limitations of providing an activity overview, providing multiple logs, adding various types of data to the logs, and manipulating/analyzing the data (such as identifying and replacing the data, i.e. substituting logical expressions and parameters), as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind. That is, other than reciting a computer implementation, nothing in the claim elements precludes the steps from encompassing concepts performed in the human mind which represents the abstract idea of mental processes.  The activities performed in these claims merely provide and/or store data in a log.  These processes could be performed without a computer, such as using a paper filing or record keeping system.
Additionally, the claims as drafted, is a process that, under its broadest reasonable interpretation, covers the managing personal behavior or relationships or interactions between people (including following rules or instructions) and commercial or legal interactions (including legal obligations or business relations), both of which represent certain methods of organizing human activity.  That is, other than reciting a computer implementation, nothing in the claim elements precludes the steps from encompassing the managing personal behavior or relationships or interactions between people and commercial or legal interactions.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium to perform the recited steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using logs to perform the recited steps including storing data. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of receiving and storing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally, the claims recite specific types of data added to the logs and digital activity overview.  These elements fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific types data do not significantly affect the processing of the claimed invention.  
Claims 2 and 3 recite further elements related to “calling up” and adding data to logs.  These activities represent transmitting, receiving and strong data and fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. Additionally, the claims recite specific types of data added to the logs and digital activity overview.  These elements fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific types of data do not significantly affect the processing of the claimed invention.  The recitation of the internet and external server merely represent a particular technological environment used to perform the abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2 and 3 are ineligible.
Claim 4 recites further elements related to the use of specific file types for data.  The limitations specifying the file types used amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  The type of file used does not significantly affect how the claimed invention of the parent claims is performed.  Simply specifying a specific file type for the using the data does not render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 4 is ineligible.
Claims 5 and 7 recite further elements related to database characteristics.  The limitations specifying the type of database amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  The database characteristics do not significantly affect how the claimed invention of the parent claims is performed.  Simply specifying characteristic used in the database does not render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 5 and 7 are ineligible.
Claim 6 is merely a generic recitation of elements found in other claims and is therefore subject to the same analysis as those claims (See Claims 1, 9, 10, 14, and 15).  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 6 is ineligible.
Claims 8-10 recite further limitations related to retrieving data from the logs. These elements fail to differentiate the claims from the processes in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because they merely represent the retrieval of data from a datastore.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 8-10 are ineligible.
Claims 11 and 13 recite further elements related to specific types of data in the logs.  These elements fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific types of data do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 11 and 13 are ineligible.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1-11 and 13-15, Claims 1, 14, and 15 recite multiple lists of items (such as the ”adding to” steps), however, it is unclear what is being portrayed by these lists.  For example, it is unclear what is intended by “…concerning a change in a provision, a change being an addition, amendment or removal, the legislative event comprising at least one legislative identifier concerning the provision, an effective time of the change, and, if the change is an addition or amendment, a provision description…” (the “adding to compliance event log” list has the same issue).  It is unclear if this is a list of alternatives, a list of included items, multiple lists or one complete list, or if some items are descriptors for other items.  The punctuation is unclear and confusing and must be clarified so that the claim scope can be properly determined. 
In regards to Claims 8-10, each of Claims 8, 9, and 10 recite the limitation "the basis of".  There is insufficient antecedent basis for this limitation in the claim.  Examiner advises using language such as “based on” or something equivalent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noiman (Pub. No. US 2015/0169677 A1) in view of Hotchkiss et al. (Pub. No. US 2009/0177664 A9) in further view of Suzuki et al. (Pub. No. US 2020/0057973 A1).
In regards to Claims 1, 14, and 15, Noiman discloses:
Computer-implemented method for monitoring compliance with legislation in case of legislative changes, comprising the steps of: 
- providing a digital legislative event log; ([0022]-[0024; Claim 1, etc., shows a database that logs law related data, the database serving as a log of laws/rules and associated law/rule process data)
- adding to the legislative event log of a legislative event concerning a change in a provision, a change being an addition, amendment or removal, ([0008]; Claim 1, “…f) tracking, in the connected database, changes to the law data and the lawmaking process data of the search results, wherein said changes comprises additions or deletions of text that occurred due to legislative action…”) the legislative event comprising at least one legislative identifier concerning the provision ([0022]-[0024], although not using specific terminology such as “identifier” or “ID”, the reference clearly indicates that each law has data associated with it and linked to it, indicating that the database identifies laws in some manner to differentiate between the data associated with different laws, thus the database has some form of identification information or attribute associated with each law), and, if the change is an addition or amendment, a provision description;  ([0023], Claim 1, “…wherein lawmaking process data comprises previous versions of text of the law, comments on previous versions of the law, arguments presented during hearings about the law, evidence and testimony presented during hearings regarding the law, historical data pertaining to the law, references to votes on the law, interpretations of the law, and a summary of the law making process data consisting of a brief textual description;…”)
Noiman discloses the use of digital “logs” to which data can be added, but does not explicitly disclose a “compliance event” log, however, Hotchkiss teaches:
- providing a digital activity overview comprising a plurality of activities, an activity comprising an activity description and at least one legislative identifier; (FIGURE 12; [0067], shows an overview screen regarding laws, includes a description of the law (titles, sections, etc.), and links to retrieve more detailed information about the law, although not using specific terminology such as “identifier” or “ID”, the reference clearly indicates that each law has data associated with it and linked to it, indicating that the database identifies laws in some manner to differentiate between the data associated with different laws, thus the database has some form of identification information or attribute associated with each law)
- providing a digital compliance event log; ([0031]; [0032], “…regulatory compliance rules repository for regulatory compliance assessment, see below for further detail)
- creating a compliance event on the basis of an added corresponding legislative event, and adding the compliance event to the compliance event log, wherein the compliance event comprises the effective time of the legislative event and compliance data ([0031]; [0032], “…regulatory compliance rules repository for regulatory compliance assessment, comprising [1] a law promulgated by a Federal, state or local jurisdiction imposing requirements…[2] a compliance subjects checklist including subjects addressed by a regulatory compliance assessment system for comparison with the law to identify if a change to the regulatory compliance rules repository is required, [3] a rule documentation report derived from the law describing intended results of the identified change to the regulatory compliance assessment system, [4] at least one change request derived from the rule documentation report describing rule logic, [5] expected results in the regulatory compliance assessment system, [6] relevant law and legal description, [7] at least one new computer-encoded compliance rule for use by the regulatory compliance assessment system computer-encoded from information contained in the at least one rule change request and stored in the regulatory compliance rules repository…”, additionally, the “a rule documentation report derived from the law” and included in the “compliance rules repository” includes an act, which in turn includes an “…explanation of the law, citation, and effective date…”, creates a new compliance rule (“compliance event”), based on a rule change request based on a change in the law (“legislative event“)), said compliance data comprising, for an activity of the activity overview with at least one legislative identifier common to the added legislative event, a change of a compliance assessment according to the change in the provision (Claim 16, shows laws being used to determine the regulatory compliance assessment of Claim 15 (see Claim 15, last paragraph); [0031], “…comparing a law with a compliance subjects checklist for determining whether a change is required in the regulatory compliance rules repository of a regulatory compliance assessment system…”, although not using specific terminology such as “identifier” or “ID”, the reference clearly indicates that each law is identified and associated with regulatory assessment information, indicating that the database identifies laws in some manner to differentiate between the data associated with different laws, thus the database has some form of identification information or attribute associated with each law for identification and association with regulatory changes and assessments (“governing law”, “relevant law”, “the law”, etc.)). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Noiman so as to have included providing a digital activity overview, providing a digital compliance event log, and adding to the compliance event log of a compliance event comprising the effective time of the legislative event and compliance data, said compliance data comprising, for an activity of the activity overview with at least one legislative identifier common to the added legislative event, a change of a compliance assessment according to the change in the provision, as taught by Hotchkiss, in order to ensure that compliance assessments include the most up-to-date and current laws (Hotchkiss, [0001], “…compliance review files provided by financial institutions comply with the most currently applicable Federal, state and local laws and regulations…”; Noiman, [0016], “…system for providing information about laws and lawmaking processes…by providing citizens with a comprehensive, all-inclusive forum for citizens and relevant participants of a jurisdiction on one centralized network...”).  
Additionally, Noiman does not explicitly disclose that the legislative event includes an effective time of the change.  However, Noiman does disclose that the database includes data related to changes in law and different versions of a law (such as “previous”).  One of ordinary skill in the art would understand that changes in laws/rules often include a time at which that law or the changes would go into effect for laws/rules enforcement purposes.  Additionally, Hotchkiss teaches that there are effective times associated with laws (at least [0031]-[0033], as described above).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the effective time related to the laws in Hotchkiss could also be associated with the laws of Noiman in the above described combination to further enable those effected by laws to respond properly and in a timely fashion (Noiman, [0006]; [0007]; [0016], “…still challenging…to find out which laws or proposed laws currently affect or will affect the citizen…is a need for…allowing citizens to follows laws through their lifecycle, to find laws that affect their lives…”)
Examiner’s Note: In addition to the prior art rejections applied above, Examiner notes that under broadest reasonable interpretation, much of the claim material is not necessarily positively recited and may also be considered non-functional and/or intended use of the claims.  For example the material describing the data stored in the databases may be considered merely simply labels for the types of data added to the logs and/or indicating Applicant’s intended use for the claimed invention (this may also include the labels provided to the overview and logs, such a s “legislative” or “”compliance”.  It is not clear from the claim language that the particular data or log titles have any specific effect on how the claimed invention is performed.  Under BRI, it is not clear that the claimed invention, functionally, does more than simply provide an overview and add data to logs.  This note is also relevant to similar material in the depending claims.
Noiman/Hotchkiss discloses all of the above elements related to the specified logs and specified data contained in them (as described above).  Noiman/Hotchkiss does not explicitly disclose, but Suzuki teaches wherein a [first database entry] includes a parameter value, in which a [second database entry] includes a logical expression comprising a parameter, and wherein the method comprises the steps of substituting the parameter of the logical expression of the [second database entry] by the parameter value of the [first database entry]; and the evaluation of the thus obtained expression.  (Fig. 7-Fig. 15; [0241]; [0249]; Claim 4; Claim 5; Claim 9,  shows related and distinct records in a database being compared and an attribute from one record being substituted in to a logical expression in a different record before being evaluated)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Noiman/Hotchkiss so as to have included wherein a [first database entry] includes a parameter value, in which a [second database entry] includes a logical expression comprising a parameter, and wherein the method comprises the steps of substituting the parameter of the logical expression of the [second database entry] by the parameter value of the [first database entry]; and the evaluation of the thus obtained expression, as taught by Suzuki.
Noiman/Hotchkiss discloses a “base” method/system in which database records are stored in databases including relationships between them, as shown above.  Suzuki teaches a comparable method/system in which database records are stored in databases including relationships between them, as shown above.  Suzuki also teaches an embodiment in which a [first database entry] includes a parameter value, in which a [second database entry] includes a logical expression comprising a parameter, and wherein the method comprises the steps of substituting the parameter of the logical expression of the [second database entry] by the parameter value of the [first database entry]; and the evaluation of the thus obtained expression, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein a [first database entry] includes a parameter value, in which a [second database entry] includes a logical expression comprising a parameter, and wherein the method comprises the steps of substituting the parameter of the logical expression of the [second database entry] by the parameter value of the [first database entry]; and the evaluation of the thus obtained expression to Noiman/Hotchkiss could be performed with the technical expertise demonstrated in the applied references. Although Suzuki does explicitly disclose the same types of data as xxx, the activities performed on the data records in each reference would be performed in the same manner regardless of the specific types of data in the records.(See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").   Examiner emphasizes the Examiner’s Note regarding non-functional descriptive material and intended use of the claims, as provided above. 
In regards to Claim 2, Noiman discloses:
- calling up via the internet from an external server of digital legislative change information concerning a change of a provision; ([0008])
- determining at least one legislative identifier on the basis of the legislative change information; ([0022]-[0024], see Claims 1, 14, and 15, above)
- adding to the legislative event log of a legislative event concerning the change in the provision, the legislative event comprising the at least one legislative identifier determined, the effective time, and if the change is an addition or amendment, a provision description. ([0022]-[0024], see Claims 1, 14, and 15, above).  Examiner’s Note: Examiner emphasizes Examiner’s Note from Claim 1, provided above. 
Additionally, Noiman does not explicitly disclose that the legislative event includes an effective time of the change.  However, Noiman does disclose that the database includes data related to changes in law and different versions of a law (such as “previous”).  One of ordinary skill in the art would understand that changes in laws/rules often include a time at which that law or the changes would go into effect for laws/rules enforcement purposes.  Additionally, Hotchkiss teaches that there are effective times associated with laws (at least [0031]-[0033], as described above).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the effective time related to the laws in Hotchkiss could also be associated with the laws of Noiman in the above described combination to further enable those effected by laws to respond properly and in a timely fashion (Noiman, [0006]; [0007]; [0016], “…still challenging…to find out which laws or proposed laws currently affect or will affect the citizen…is a need for…allowing citizens to follows laws through their lifecycle, to find laws that affect their lives…”)
In regards to Claim 3, Noiman discloses:
wherein at a plurality of predetermined times, digital legislative change information is called up via the internet from the external server. ([0027] and throughout the reference, data is drawn for the government entities in real-time (or near real-time), this constant calling up of data in real time is a predetermined criteria).  Examiner’s Note: Examiner emphasizes Examiner’s Note from Claim 1, provided above. 
In regards to Claim 4, Noiman discloses:
wherein the legislative change information comprises an HTML page or a PDF document ([0022])
In regards to Claims 5 and 7, Noiman discloses:
wherein the legislative event log is an append-only database, and wherein the compliance event log is an append-only database. (Both Noiman and Hotchkiss describe systems/methods that add data related to laws and compliance assessment to a database/repository (“log”), as described above.  However, neither reference indicates that the log data is appended or changed after it is processed and stored in the logs.  Under broadest reasonable interpretation, both Noiman and Hotchkiss can be interpreted as having “append-only databases” based on the described material (and neither reference provides any material that prevents or precludes this feature from being present).  Additionally, it is noted that the “additions or deletions of text” in Hotchkiss, under BRI, are being interpreted as additions or deletions of text in the law based on changes and not necessarily in the text included in the data in the log.)
wherein the activity event log is an append-only database. (in addition to the above citation for the append-only database for the legislative and compliance logs, see additional explanation for Claim 6, below)
In regards to Claim 6, Noiman discloses:
- providing a digital activity event log; - adding to the activity event log of an activity event concerning a change of an activity, the activity event comprising an effective time of the change and, upon addition or amendment of the activity, an activity description; and - creating, at least partly on the basis of the activity event log, of a digital activity overview comprising a validity time and a plurality of activities valid at the validity time, each activity comprising an activity description and at least one legislative identifier.
The material of Claim 6 is merely a more generic version of the logs presented in Claims 1, 9, 10, 14, and 15.  The “activity event” log performs the same activities as either of the “legislative event” log and/or the “compliance event” log of the parent claim, but without the specific labels. Therefore they are subject to the same rejections as cited above for the comparable material in Claim 1.  Additionally, it is noted that one of ordinary skill in the art who could perform the event logs of the parent claim would understand how to perform any number of additional event logs that are performed in the same manner.  The logs of Claim 6 are merely a repetition of the logs of the parent claim and the cited reference demonstrate the necessary level of skill in the art to perform these elements/features (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04). Examiner’s Note: Examiner emphasizes Examiner’s Note from Claim 1, provided above. 
In regards to Claims 9 and 10, Noiman/Hotchkiss discloses a legislative event log and a compliance event log (the activities of Claim 9 and 10 would be performed identically on either log) of a digital legislative overview including effective time data for events related to rules/laws, as shown above.  Noiman/Hotchkiss also discloses legislative items comprising at least one legislative identifier and a provision description, as shown above.  Noiman/Hotchkiss does not explicitly disclose creating, based on event log data a legislative overview comprising a validity time and a plurality of legislative items valid at the validity time.  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, that this data was present in the database records and could be retrieved, since the “creating” is no more than merely retrieving the effective time and event data from the database entries.  A user who understood how to retrieve data from a database would understand how to retrieve any data from a database regardless of its type or label and would understand that identifying valid laws during a certain period could be used in conjunction with Noiman and its combined references, because the method/system includes such data as regulatory compliance, historical law data, and changes of laws (among other related data) over time (Noiman, see at least [0022]; Claim 1). Examiner’s Note: Examiner emphasizes Examiner’s Note from Claim 1, provided above. 
In regards to Claim 13, while Noiman/Hotchkiss/Suzuki discloses a system/method which includes the use of logical expressions for processing data, Noiman/Hotchkiss/Suzuki does not disclose wherein said logical expression comprises a limit value.
However, the Examiner asserts that the data identifying the type of attribute in the logical expression is simply a label for the attribute and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of logical expression attribute) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. It is noted that the claims do not use the limit value in any manner other than simply stating that it is present and included in the logical expression.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have included said logical expression comprising a limit value because the type of attribute in the logical expression does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noiman in view of Hotchkiss in further view of Suzuki in further view of Helander et al. (Pub. No. US 2014/0331225 A1).
In regards to Claim 8, Noiman/Hotchkiss disclose the activity event log, legislative event log, and compliance event log.  Noiman/Hotchkiss/Suzuki does not explicitly disclose creating a compliance timeline based on the evolution of the compliance assessments of one or more activities over time, however, Helander teaches creating a compliance timeline based on the evolution of the compliance assessments of one or more activities over time (Fig. 22; [0213])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Noiman/Hotchkiss/Suzuki so as to have included creating a compliance timeline based on the evolution of the compliance assessments of one or more activities over time, as taught by Helander in order to provide a visual history that users can view (Helander, Fig. 22; [0213]). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noiman in view of Hotchkiss in further view of Suzuki in further view of Markin (Pub. No. US 2005/0187963 A1).
In regards to Claim 11, Noiman/Hotchkiss/Suzuki does not explicitly disclose wherein a legislative identifier comprises at least one of a legislative reference number and a keyword.  However, Markin teaches wherein a legislative identifier comprises at least one of a legislative reference number and a keyword ([0036], “…entry into the Regulations Database. The regulations number is stored with a description, short description, and the regulation rule itself, grouped by a corresponding keyword…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Noiman/Hotchkiss/Suzuki so as to have included wherein a legislative identifier comprises at least one of a legislative reference number and a keyword, as taught by Markin.
Noiman/Hotchkiss/Suzuki discloses a “base” method/system in which databases store rules (“laws”) and related data that can be identified and retrieved, as shown above.  Markin teaches a comparable method/system in which databases store rules (“regulations”) and related data that can be identified and retrieved, as shown above.  Markin also teaches an embodiment in wherein a legislative identifier comprises at least one of a legislative reference number and a keyword (rule related identifiers use a combination of regulation number and keyword associations used for grouping), as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein a legislative identifier comprises at least one of a legislative reference number and a keyword to Noiman/Hotchkiss/Suzuki could be performed with neither undue experimentation, nor risk of unexpected results since both systems would perform in the same manner in combination as they would perform separately. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.") Examiner’s Note: Examiner emphasizes Examiner’s Note from Claim 1, provided above. 

Additional Prior Art Not Relied Upon
Merrifield et al. (Pub. No. US 2007/0203718 A1).  Discloses databases storing and processing data related to compliance and related laws, including IDs, time data, and specific time periods (see at least [0060]-[0091]).
Sarbaev (Pub. No. US 2017/0351729 A1).  Discloses two datastores interacting using identifiers that include reference umbers, keywords, and other related/similar attributes (see at least [0062]).
Kennis et al. (Pub. No. US 2005/0209876 A1).  Discloses change logs that incorporate timestamps and generating timelines (see at least [0265]; [0346]; [0347]; Claim 11; Claim 25).  Similar material can be found in similar references Kennis et al. (Pub. No. US 2006/0212486 A1) and Kennis et al. (Patent No. US 7,937,319 B2).

Response to Arguments
Applicant’s arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that the claimed invention is integrated into a practical application.  Applicant summarizes the claims, then asserts that it is advantageous and industrially relevant.  Applicant asserts that increases efficiency of the computer and allows increased flexibility.  However, Applicant does not provide any analysis or evidence to support these assertions.  Applicant fails to provide any arguments to show how/why the claimed invention would be integrated into a practical application in a manner that is significantly more than the abstract ideas.  Additionally, it is not fully clear what alleged practical application, Applicant believes the claims represent, since Applicant merely summarizes the claims and intended benefit without providing explanation of the alleged practical application and how it is applied through the claims.
As explained in the previous office action: Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on uses the abstract idea. Further, Applicant fails to address the additional elements as directed to a practical application. These elements are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §112:
Applicant has provided no remarks/arguments to address the 112 rejections.  It is unclear whether or not the amendments to the independent claims are intended to address the 112 rejections, since only one of the examples provided in the rejection was amended and since that amendment did not remedy this issues.  For example, it is still unclear whether or not the compliance event “comprises” all, some, or any of the listed items.  Applicant has not addressed the rejections of Claims 8-10 in any manner.
III. Rejection of Claims under 35 U.S.C. §103
Applicant argues that Suzuki is not related to the field of art as Noiman/Hotchkiss and is starkly different in technical field.  However, these assertions are based on Suzuki not specifically disclosing its use for legislative compliance.  Applicant ignores the above explanation of non-functional material and intended use as well as arguing that Suzuki does not disclose material for which Suzuki was not applied.  The claims are rejected using a combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This does not provide evidence or support for the assertion that Suzuki is not applicable art and/or that one of ordinary skill in the art would not be motivated to combine them.  Applicant has not addressed the rejection and combination, aside form asserting that they would not be obvious.  Even if Suzuki is from a different field of art, this alone would not inherently render it inapplicable to the claims.  If the reference is intended for a different purpose or use, would not preclude it from reading on the claims if it could be applied to the subject matter and combined with other references in a manner that would not render the inventions of the references to be inoperable, produce unexpected results, etc.  Suzuki is directed to rules management and procedure processing.  Suzuki was used to specifically show the steps regarding the substitution of parameters in the logical expressions, and not used for legislative compliance.  One of ordinary skill in the art would understand how to apply these specific techniques to the inventions and databases of the other references. Examiner again emphasizes the non-functional nature of the data types.  Even if the prior art is directed to a different use/purpose, it can still read on the claimed invention if the techniques used in  the prior art could reasonably be used on the types of data and environments indicated in Applicant’s claimed invention.  The mere fact that Applicant’s claims are intended for legislative compliance and regulation does not render prior art inapplicable simply because it does not claim those uses, if the prior art limitations can also be used for those purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             June 30, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629